Citation Nr: 1737011	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-30 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for right shoulder impingement.

2. Entitlement to service connection for lumbar stenosis, with degenerative disc disease. 

3. Entitlement to service connection for degenerative changes to the cervical spine. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to January 1988 and from January 2003 to December 2004.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issues of entitlement to service connection for lumbar stenosis, with degenerative disc disease and entitlement to service connection for degenerative changes to the cervical spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

A diagnosis of right shoulder impingement has not been shown during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for entitlement to service connection for right shoulder impingement have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

VA has met its duty to notify.  The Veteran was provided pre-adjudication notice by a letter dated September 2011.  

Relevant to the duty to assist with respect to entitlement to service connection for right shoulder impingement, the Veteran's service treatment records have been obtained and considered.  In addition, the Veteran was afforded a VA examination in May 2013 to determine the nature, severity, and etiology of his claimed right shoulder impingement.  The VA examiner completed all necessary testing, examined the Veteran, reviewed his claim file, and provided the necessary information to adjudicate the right shoulder impingement claim.  Therefore, the VA examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Entitlement to direct service connection requires evidence of three elements: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the current disability and the disease or injury incurred or aggravated during active service. Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The criteria for service connection for right shoulder impingement have not been met because a diagnosis of right shoulder impingement has not been shown during the pendency of the appeal.  The Board recognizes that the Veteran was diagnosed with right shoulder impingement in service.  See April 2003 Service Treatment Record (STR).  However, there is no evidence that this disability continued post service or of any residuals associated with the same.  Rather, the preponderance of the evidence shows that the Veteran does not have a diagnosed right shoulder impingement post service.  For example, the May 2013 VA examiner stated that the Veteran had shoulder impingement in service, but it resolved.  The examiner elaborated that following an in-service surgery to repair the Veteran's shoulder, he did not have any residuals.  Thus, there is no evidence of a current shoulder disability during the pendency of the appeal.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (stating that the current disability element is satisfied when a claimant has a disability at the time a claim is filed or during the pendency of that claim).  While the Veteran may have been diagnosed with a shoulder disability in service, the same was treated and there is no showing of a current right shoulder impingement or any residuals associated with the same. 

Moreover, a shoulder impingement disability is the type that would require competent medical evidence to identify rather than lay evidence.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 at fn.4 (Fed. Cir. 2007) (concerning the identification of cancer); Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (concerning the identification of posttraumatic stress disorder).  Thus, any assertions by the Veteran, on their own, that he has right shoulder impingement are insufficient to establish a current disability.  

In summary, the Board has considered the benefit of the doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for right shoulder impingent, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  The benefit sought on appeal is denied.

 
ORDER

Entitlement to service connection for right shoulder impingement is denied.


REMAND

I. Treatment Records

The May 2013 VA examiner relied upon summaries of private treatment records from Dr. L.M. and records from Hillsdale Community Health Center.  However, full records, have not been associated with the claim file.  On remand, an attempt should be made to obtain any all relevant private treatment records from Dr. L.M. and records from Hillsdale Community Health Center.  The Board notes that the last correspondence sent to the Veteran in August 2015 was returned to the RO.  Thus, the Veteran's new mailing address must be obtained. 

II. VA Examination

Regarding the issue of service connection for lumbar stenosis, with degenerative disc disease, the examiner stated that this disability was the result of congenital short pedicle syndrome.  The examiner also noted that lumbar stenosis at L4-L5 was primarily due to facet hypertrophy.  It is unclear from the examiner's opinion whether facet hypertrophy, which the examiner related to spinal stenosis, is also congenital.  Indeed, while the examiner summarizes the medical opinion by stating "[h]is condition is congenital," the examiner also states that facet hypertrophy is a degenerative change.  Thus, an addendum opinion is needed to clarify if the facet hypertrophy is congenital or not.  If it is not congenital, then the examiner should provide an opinion as to whether it was caused by or aggravated by service and/or whether it is a superimposed disability over the congenital short pedicle syndrome.

Regarding the issue of service connection for degenerative changes of the cervical spine, the May 2013 examiner stated that nothing in the Veteran's medical history suggests that the Veteran's shoulder problems are related to his neck.  This is a secondary service connection opinion rather than a direct service connection opinion.  Thus, an addendum opinion is needed on the direct service connection claim.   

Accordingly, the case is REMANDED for the following actions:

1. Obtain the Veteran's current mailing address.  All attempts to secure Veteran's current mailing address must be documented in the record.  

2. After completing the development requested in item 1, and after obtaining the necessary authorization from the
Veteran, obtain and associate with the claim file relevant private medical records from Dr. L.M. and records from Hillsdale Community Health Center.  All attempts to secure these records must be documented in the record.  If any records are not available, the Veteran should be provided with notification of their unavailability in accordance with 38 C.F.R. § 3.159(e)(1).

3.  After completing the development requested in items 1 and 2, return the claim file to the May 2013 examiner for an addendum opinion as to the nature and etiology of the Veteran's claimed lumbar stenosis, with degenerative disc disease, and degenerative changes to the cervical spine.  If the examiner who drafted the May 2013 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

After reviewing the claim file, the reviewing clinician should provide an opinion on the following questions: 

A) Is it at least as likely as not (50 percent probability or greater) that the Veteran's facet hypertrophy and spinal stenosis are congenital? 

B) If yes to A, are facet hypertrophy and the spinal stenosis a congenital or developmental "disease," a congenital or developmental "defect," or an acquired disability?

For VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.  (As an example, VA considers sickle cell anemia a congenital "disease" for VA purposes, whereas refractive error is considered a congenital "defect").

C) If facet hypertrophy is at least likely or not (50 percent or greater probability) a congenital or developmental "defect," is it at least as likely as not (50 percent or greater probability) that there was a superimposed injury or disease during service that resulted in additional disability to the Veteran's spine?  

D) Is it at least as likely as not (50 percent probability or greater) that the Veteran's degenerative changes to the cervical spine are related to any in-service disease, event, or injury?

The reviewing clinician should provide a complete rationale for any opinion(s) rendered.  If the reviewing clinician cannot provide the requested opinion(s) without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B (West 2014).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


